Plaintiff, who was appointed by the Department of Defense, effective August 10, 1969, to the position of school psychologist, excepted service, subject to a probationary trial period of one year, at the Atlantic Area Overseas Dependents School, Lajes Field, Azores, seeks to recover back pay due to his alleged arbitrary, capricious and unlawful removal *877from bis position on April 7, 1970. One of the grounds for terminating plaintiff’s employment was that he circulated; among the school faculty a questionnaire which allegedly solicited remarks and opinions from teachers regarding the school administration. Plaintiff’s request for a hearing prior to termination was denied. This case came before the court on plaintiff’s and defendant’s motions for summary judgment, having been submitted to and considered by the court on the briefs and oral argument of counsel. In its order dated April 16, 1973, granting plaintiff’s motion, denying defendant’s motion, holding plaintiff entitled to recover, and entering judgment for plaintiff, the court stated:
Under Board of Regents v. Roth, 408 U.S. 564 (1972), the plaintiff was entitled, in the circumstances of this case, to a hearing before dismissal. Since he was not accorded this right, his dismissal was invalid and he is entitled to recover the remaining salary for the year.
The court remanded the case to the trial commissioner for further proceedings under Eule 131(c). Defendant’s motion for clarification, modification and reconsideration filed May 16,1973 was denied July 13,1973.